UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2016 Date of reporting period:	May 31, 2016 Item 1. Schedule of Investments: Putnam International Capital Opportunities Fund The fund's portfolio 5/31/16 (Unaudited) COMMON STOCKS (98.6%) (a) Shares Value Australia (7.4%) BlueScope Steel, Ltd. 1,153,037 $5,204,564 Challenger, Ltd. 538,837 3,713,775 CSR, Ltd. 597,248 1,546,204 Downer EDI, Ltd. 229,292 645,416 Fairfax Media, Ltd. 6,530,969 4,334,340 Genworth Mortgage Insurance Australia, Ltd. (NON) 2,096,881 4,051,414 JB Hi-Fi, Ltd. 282,122 4,750,299 Primary Health Care, Ltd. 1,182,504 3,309,936 Saracen Mineral Holdings, Ltd. (NON) 3,724,515 3,060,242 Star Entertainment Grp, Ltd. (The) 1,252,488 5,106,880 Belgium (0.6%) Warehouses De Pauw CVA (R) 32,386 3,077,689 Canada (8.6%) Aimia, Inc. 506,600 3,260,536 Canadian Apartment Properties REIT (R) 13,000 301,071 Capital Power Corp. 360,500 5,302,966 Cascades, Inc. 380,300 2,879,764 Centerra Gold, Inc. 819,000 4,284,394 Cominar Real Estate Investment Trust (R) 372,500 4,843,196 Corus Entertainment, Inc. Class B 491,700 4,716,960 Dominion Diamond Corp. 429,800 4,509,893 Entertainment One, Ltd. 1,154,758 3,095,785 Home Capital Group, Inc. (S) 186,600 4,957,596 North West Co., Inc. (The) 148,700 3,387,097 Denmark (1.0%) NKT Holding A/S 84,795 4,657,909 Faroe Islands (0.4%) Bakkafrost P/F 48,125 1,865,609 Finland (1.7%) Stora Enso OYJ Class R 318,803 2,733,089 Tieto OYJ 192,795 5,287,756 France (8.0%) Air France-KLM (NON) 558,885 4,502,147 BioMerieux 16,226 2,118,621 Elior Participations SCA 95,437 2,141,281 Eurazeo SA 79,130 5,151,455 Faurecia 127,162 5,058,154 Ipsen SA 67,662 4,267,858 SCOR SE 165,865 5,545,720 Sopra Steria Group 38,794 5,076,105 Technicolor SA 736,975 4,894,553 Germany (7.6%) Bechtle AG 46,907 5,208,670 Deutsche Lufthansa AG 46,189 647,285 Gerresheimer AG 46,993 3,740,596 HOCHTIEF AG 41,700 5,275,398 OSRAM Licht AG 104,696 5,571,718 PATRIZIA Immobilien AG 91,939 2,555,864 Rheinmetall AG 50,637 3,476,820 Software AG (NON) 132,617 5,149,716 STADA Arzneimittel AG 96,240 5,124,919 Ireland (1.0%) Smurfit Kappa Group PLC 179,102 4,886,294 Italy (4.1%) A2A SpA 2,271,214 3,237,173 Amplifon SpA 460,766 4,511,508 Banca Popolare dell'Emilia Romagna SC 505,880 2,559,921 DiaSorin SpA 31,509 1,907,182 Iren SpA 2,696,287 4,950,040 Salini Impregilo SpA 720,450 2,476,971 Japan (20.9%) ADEKA Corp. 337,000 4,588,539 AIN Holdings, Inc. 97,300 6,208,871 Arcs Co., Ltd. 115,200 2,769,146 BML, Inc. 113,400 5,284,735 Cosmo Energy Holdings Co., Ltd. (NON) 395,700 5,489,289 Fuji Machine Manufacturing Co., Ltd. 293,700 2,838,510 Fujitsu General, Ltd. 44,000 812,642 Fuyo General Lease Co., Ltd. 109,500 4,636,714 Hazama Ando Corp. 552,900 3,095,085 Hitachi Kokusai Electric, Inc. 148,300 1,909,113 Kenedix, Inc. 1,126,900 4,402,644 KYORIN Holdings, Inc. 142,300 2,740,210 Maeda Road Construction Co., Ltd. 259,000 4,635,249 Nichi-iko Pharmaceutical Co., Ltd. 67,400 1,477,398 Nippo Corp. 292,000 5,258,363 NiDATa Printing Co., Ltd. (S) 239,300 5,289,401 Rohto Pharmaceutical Co., Ltd. 83,000 1,278,211 Shinmaywa Industries, Ltd. 262,000 1,839,000 Showa Corp. 269,700 1,960,801 SKY Perfect JSAT Holdings, Inc. 830,700 4,008,749 Sumitomo Forestry Co., Ltd. 356,600 4,836,964 Takuma Co., Ltd. 470,000 4,243,117 Tokyo Seimitsu Co., Ltd. 226,300 5,208,810 TS Tech Co., Ltd. 164,000 4,203,126 TV Asahi Holdings Corp. 70,400 1,149,674 Ulvac, Inc. 161,600 5,370,248 Yamato Kogyo Co., Ltd. 216,900 5,113,899 Luxembourg (0.7%) Grand City Properties SA 165,328 3,479,457 Netherlands (0.9%) PostNL NV (NON) 974,819 4,292,976 Norway (2.3%) Norsk Hydro ASA 507,150 2,021,786 Salmar ASA 192,084 5,763,255 Storebrand ASA (NON) 724,437 3,160,795 Portugal (0.2%) Banco BPI SA (NON) 754,333 977,795 Singapore (0.8%) Mapletree Industrial Trust (R) 3,501,600 4,091,461 South Korea (6.1%) Com2uS Corp. (NON) 24,590 2,692,444 Daishin Securities Co., Ltd. 221,015 1,946,532 GS Home Shopping, Inc. 22,502 3,480,194 KB Insurance Co., Ltd. 186,756 4,944,723 Korea Petrochemical Ind Co., Ltd. 20,943 3,953,452 LF Corp. 105,722 2,128,575 LOTTE Fine Chemical Co., Ltd. 91,666 2,715,228 Muhak Co., Ltd. 9,622 240,089 Partron Co., Ltd. 489,667 4,402,454 Soulbrain Co., Ltd. 69,828 2,866,426 Spain (0.6%) Enagas SA 101,535 3,043,491 Sweden (3.6%) Castellum AB (S) 331,617 4,520,234 Granges AB 293,561 2,357,962 Hemfosa Fastigheter AB 481,014 4,988,127 JM AB 41,377 1,168,686 SAS AB (NON) (S) 1,497,815 4,094,083 Switzerland (8.0%) Bucher Industries AG 18,990 4,380,691 Cembra Money Bank AG 58,916 3,971,199 Clariant AG 227,278 4,060,822 Forbo Holding AG 4,054 5,012,441 Georg Fischer AG 6,419 5,124,222 Implenia AG 10,872 747,040 Lonza Group AG 37,010 6,389,252 Partners Group Holding AG 10,112 4,262,503 Swiss Life Holding AG 17,901 4,640,933 United Kingdom (14.1%) Afren PLC (F) (NON) (S) 4,060,504 6 Beazley PLC 561,867 2,971,110 Bellway PLC 152,039 6,018,220 Berendsen PLC 302,035 5,284,426 Britvic PLC 406,814 3,980,106 Debenhams PLC 3,638,551 3,897,087 Dialog Semiconductor PLC (NON) 87,415 2,774,894 Firstgroup PLC (NON) 3,494,351 5,470,987 Galliford Try PLC 112,244 2,254,826 Go-Ahead Group PLC 12,806 475,745 Inchcape PLC 330,773 3,262,501 Intermediate Capital Group PLC 575,096 5,559,875 John Laing Group PLC 144A 152,407 492,247 John Wood Group PLC 597,878 5,334,168 Man Group PLC 1,748,594 3,340,467 SVG Capital PLC (NON) 334,669 2,605,358 Tate & Lyle PLC 199,920 1,819,847 Thomas Cook Group PLC (NON) 2,092,335 2,315,251 Tritax Big Box REIT PLC (R) 2,547,904 5,074,102 WH Smith PLC 206,356 5,233,313 Total common stocks (cost $465,256,703) INVESTMENT COMPANIES (0.5%) (a) Shares Value Vanguard FTSE All World ex-US Small-Cap ETF 25,700 $2,463,345 Total investment companies (cost $2,455,706) U.S. GOVERNMENT AGENCY OBLIGATIONS (—%) (a) Principal amount Value Federal Home Loan Bank unsec. notes, 0.600%, August 26, 2016 (i) $110,000 $110,289 Total U.S. government agency obligations (cost $110,289) U.S. TREASURY OBLIGATIONS (—%) (a) Principal amount Value U.S. Treasury Notes 1.500%, May 31, 2020 (i) $131,000 $132,264 Total U.S. treasury obligations (cost $132,264) SHORT-TERM INVESTMENTS (4.4%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.61% (d) Shares 18,060,830 $18,060,830 Putnam Short Term Investment Fund 0.41% (AFF) Shares 2,130,569 2,130,569 SSgA Prime Money Market Fund Class N 0.37% (P) Shares 553,000 553,000 U.S. Treasury Bills 0.25%, June 16, 2016 (SEGSF) $290,000 289,982 U.S. Treasury Bills 0.17%, June 2, 2016 (SEGSF) 311,000 310,999 Total short-term investments (cost $21,345,368) TOTAL INVESTMENTS Total investments (cost $489,300,330) (b) FORWARD CURRENCY CONTRACTS at 5/31/16 (aggregate face value $126,692,932) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Sell 7/21/16 $2,258,323 $2,366,052 $107,729 British Pound Buy 6/15/16 853,578 820,758 32,820 Barclays Bank PLC Canadian Dollar Buy 7/21/16 2,620,438 2,617,734 2,704 Euro Buy 6/15/16 197,247 205,627 (8,380) Hong Kong Dollar Buy 8/18/16 12,485,362 12,499,095 (13,733) Singapore Dollar Buy 8/18/16 441,067 492,522 (51,455) Swiss Franc Buy 6/15/16 3,112,624 3,134,929 (22,305) Swiss Franc Sell 6/15/16 3,112,624 3,122,645 10,021 Citibank, N.A. Canadian Dollar Buy 7/21/16 1,656,619 1,656,030 589 Danish Krone Buy 6/15/16 2,714,749 2,926,652 (211,903) Euro Buy 6/15/16 1,640,089 1,648,735 (8,646) Euro Sell 6/15/16 1,640,089 1,669,380 29,291 Credit Suisse International Canadian Dollar Buy 7/21/16 161,590 169,228 (7,638) Japanese Yen Buy 8/18/16 7,444,478 7,542,559 (98,081) New Zealand Dollar Buy 7/21/16 1,095,691 1,088,651 7,040 Norwegian Krone Sell 6/15/16 5,411,988 5,231,849 (180,139) Swedish Krona Buy 6/15/16 1,620,219 1,579,821 40,398 Swedish Krona Sell 6/15/16 1,620,219 1,630,604 10,385 Swiss Franc Buy 6/15/16 1,952,511 1,967,188 (14,677) Swiss Franc Sell 6/15/16 1,952,511 2,005,250 52,739 Goldman Sachs International Danish Krone Buy 6/15/16 3,245,633 3,303,292 (57,659) Danish Krone Sell 6/15/16 3,245,633 3,203,951 (41,682) HSBC Bank USA, National Association Canadian Dollar Sell 7/21/16 10,313,909 10,320,447 6,538 Euro Buy 6/15/16 1,521,095 1,397,139 123,956 JPMorgan Chase Bank N.A. British Pound Buy 6/15/16 4,623,054 4,618,128 4,926 Norwegian Krone Sell 6/15/16 3,314,115 3,087,676 (226,439) Singapore Dollar Buy 8/18/16 943,414 1,023,655 (80,241) Swedish Krona Sell 6/15/16 914,287 1,266,657 352,370 Swiss Franc Buy 6/15/16 6,407,040 6,440,218 (33,178) Swiss Franc Sell 6/15/16 6,407,040 6,514,575 107,535 State Street Bank and Trust Co. Euro Sell 6/15/16 5,053,622 5,306,874 253,252 Israeli Shekel Buy 7/21/16 3,552,024 3,628,585 (76,561) Swedish Krona Buy 6/15/16 4,124,978 4,019,669 105,309 Swedish Krona Sell 6/15/16 4,124,978 4,226,375 101,397 Swiss Franc Buy 6/15/16 347,278 310,933 36,345 UBS AG Australian Dollar Sell 7/21/16 5,493,218 5,781,158 287,940 British Pound Buy 6/15/16 1,467,726 1,426,857 40,869 Swiss Franc Buy 6/15/16 1,927,950 1,942,022 (14,072) Swiss Franc Sell 6/15/16 1,927,950 1,936,213 8,263 WestPac Banking Corp. Canadian Dollar Buy 7/21/16 2,561,643 2,563,199 (1,556) Total Key to holding's abbreviations ETF Exchange Traded Fund Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2015 through May 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $482,181,544. (b) The aggregate identified cost on a tax basis is $483,422,516, resulting in gross unrealized appreciation and depreciation of $50,912,466 and $34,630,983, respectively, or net unrealized appreciation of $16,281,483. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $759,082 $71,949,217 $70,577,730 $6,581 $2,130,569 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $18,060,830, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $16,997,245. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $559,562 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Financials 22.1% Industrials 18.5 Consumer discretionary 17.6 Materials 11.8 Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $349,311 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $564,687 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $350,984 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Australia $4,051,414 $31,671,656 $— Belgium 3,077,689 — — Canada 41,539,258 — — Denmark 4,657,909 — — Faroe islands 1,865,609 — — Finland 8,020,845 — — France 38,755,894 — — Germany 36,750,986 — — Ireland 4,886,294 — — Italy 19,642,795 — — Japan — 100,648,508 — Luxembourg 3,479,457 — — Netherlands 4,292,976 — — Norway 10,945,836 — — Portugal 977,795 — — Singapore — 4,091,461 — South Korea — 29,370,117 — Spain 3,043,491 — — Sweden 17,129,092 — — Switzerland 38,589,103 — — United Kingdom 68,164,530 — 6 Total common stocks 6 Investment companies 2,463,345 — — U.S. government agency obligations — 110,289 — U.S. treasury obligations — 132,264 — Short-term investments 2,683,569 18,661,811 — Totals by level $6 Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $574,071 $— Totals by level $— $— During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $1,722,416 $1,148,345 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $140,549 $12,725 $29,880 $110,562 $— $130,494 $464,831 $496,303 $337,072 $— $1,722,416 Total Assets $140,549 $12,725 $29,880 $110,562 $— $130,494 $464,831 $496,303 $337,072 $— $1,722,416 Liabilities: Forward currency contracts# — 95,873 220,549 300,535 99,341 — 339,858 76,561 14,072 1,556 1,148,345 Total Liabilities $— $95,873 $220,549 $300,535 $99,341 $— $339,858 $76,561 $14,072 $1,556 $1,148,345 Total Financial and Derivative Net Assets $140,549 $(83,148) $(190,669) $(189,973) $(99,341) $130,494 $124,973 $419,742 $323,000 $(1,556) $574,071 Total collateral received (pledged)##† $110,289 $— $(119,996) $(119,988) $(99,341) $130,494 $124,973 $373,000 $323,000 $— Net amount $30,260 $(83,148) $(70,673) $(69,985) $— $— $— $46,742 $— $(1,556) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 28, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 28, 2016
